[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 493 
July 5, 1938. The opinion of the Court was delivered by
Plaintiff brought this action for the purpose of having the Court to construe the will of Elvira B. Wright and to declare that the trust created in "Item 10" thereof is void and ineffective as a disposition of the property of testatrix in any respect. She asks also that the Court declare that she, as sole heir-at-law, is entitled to the entire estate of testatrix after the payment of specific legacies. Defendant's demurrer to the complaint was heard by Honorable C.C. Featherstone, Circuit Judge, who signed a decree sustaining the demurrer and dismissing the complaint. From that decree plaintiff appeals.
In our opinion Judge Featherstone in his well-considered decree has correctly decided all issues in the case that are now before this Court. All exceptions are therefore overruled and the decree and judgment of the Circuit Court affirmed. Let Judge Featherstone's decree be reported. *Page 504 
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES BONHAM, BAKER, and FISHBURNE concur.
MR. JUSTICE CARTER did not participate on account of illness.